                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 TODD A. WHITMER,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:19-CV-772-RLM-MGG

 JEREMY SNOW,

                         Defendant.

                              OPINION AND ORDER

      Todd A. Whitmer, a prisoner without a lawyer, filed a complaint and a

motion for leave to proceed in forma pauperis. “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be

held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007). Under 28 U.S.C. § 1915A, the court

must review the complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim, or seeks monetary relief against a defendant who is immune

from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff

must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469

F.3d 667, 670 (7th Cir. 2006).

      Mr. Whitmer’s amended complaint alleges that, on October 31, 2018,

Officer   Snow   from   the   Elkhart   Police   Department   saw   him   swallow

methamphetamine and choked him in an effort to stop him from doing so. Police

officers took Mr. Whitmer to the hospital to examine him for injuries, and a
physician examined his neck and left the room. Mr. Whitmer began to feel ill and

told Officer Snow what he had swallowed, but Officer Snow refused to let Mr.

Whitmer to convey this information to medical staff or to do so himself. Mr.

Whitmer lost consciousness when he got to the jail and woke up in an intensive

care unit nearly a week later on life support and dialysis due to multi-organ

failure.

      Mr. Whitmer asserts a claim against Officer Snow for denying him access

to medical treatment immediately after his arrest. “[T]he Fourth Amendment

governs the period of confinement between arrest without a warrant and the

preliminary hearing at which a determination of probable cause is made, while

due process regulates the period of confinement after the initial determination of

probable cause.” Lopez v. City of Chicago, 464 F.3d 711, 719 (7th Cir. 2006).

“Four factors inform [the court’s] determination of whether an officer’s response

to [an arrestee’s] medical needs was objectively unreasonable: (1) whether the

officer has notice of the detainee’s medical needs; (2) the seriousness of the

medical need; (3) the scope of the requested treatment; and (4) police interests,

including administrative, penological, or investigatory concerns.” Ortiz v. City of

Chicago, 656 F.3d 523, 530 (7th Cir. 2011). Giving him the favorable inferences

to which he is entitled at this stage of the proceedings, Mr. Whitmer states a

plausible Fourth Amendment claim against Officer Snow for denying him access

to medical treatment immediately after the arrest.




                                        2
      Mr. Whitmer also filed a motion for leave to proceed in forma pauperis.

This motion is denied as unnecessary because he’s already been granted leave

to proceed in forma pauperis.

      For these reasons, the court:

      (1) DENIES as UNNECESSARY the motion for leave to proceed in forma

pauperis (ECF 19);

      (2) GRANTS Todd A. Whitmer leave to proceed on a Fourth Amendment

claim against Officer Snow for denying him access to medical care following his

arrest on October 31, 2018

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Officer Snow at the Elkhart Police Department with a copy of

this order and the amended complaint (ECF 17) as required by 28 U.S.C. §

1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer Snow to respond,

as provided for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b),

only to the claims for which Todd A. Whitmer has been granted leave to proceed

in this screening order.

      SO ORDERED on March 30, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        3
